Citation Nr: 1038420	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  00-20 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness and/or secondary to service-
connected posttraumatic stress disorder.    

2.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness and/or secondary to 
service-connected posttraumatic stress disorder.

3.  Entitlement to service connection for respiratory problems, 
to include as due to an undiagnosed illness and/or secondary to 
service-connected posttraumatic stress disorder.

4.  Entitlement to service connection for a skin rash, to include 
as due to an undiagnosed illness and/or secondary to service-
connected posttraumatic stress disorder.

5.  Entitlement to an increased rating for mechanical low back 
pain with degenerative arthritis, currently rated as 40 percent 
disabling.   

REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to June 
1977 and from November 1990 to July 1991, including service in 
the Southwest Asia theater of operations (SWA) during the Persian 
Gulf War.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's claim for service 
connection for posttraumatic stress disorder (PTSD); a May 2000 
rating decision which granted the Veteran's claim for service 
connection for the residuals of fractures of the right middle and 
ring fingers, assigning a 10 percent rating effective July 29, 
1994, and also granted the Veteran's claim for an increased 
disability evaluation for mechanical low back pain with 
degenerative arthritis, assigning a 40 percent rating effective 
November 22, 1999, and denied the Veteran's service connection 
claim for PTSD; and on appeal of a February 2001 rating decision 
which denied the Veteran's claims for service connection for 
headaches, chronic fatigue, respiratory problems, a skin rash, 
muscle and joint pain, gastrointestinal problems, sleep 
disturbance, and memory loss, each to include as secondary to an 
undiagnosed illness.

The Veteran disagreed with the March 1999 rating decision later 
that same month. The May 2000 rating decision was issued to the 
Veteran and his service representative in June 2000.  The Veteran 
disagreed with this decision later in June 2000, seeking a higher 
initial rating for the service-connected residuals of fractures 
of the right middle and ring fingers, an increased rating for 
service-connected low back disability, and service connection for 
PTSD.  He perfected a timely appeal on these claims in October 
2000 and requested a Travel Board hearing.  The Veteran disagreed 
with the February 2001 decision later that same month and 
perfected a timely appeal in August 2001.  A Travel Board hearing 
was held at the RO in February 2002 before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing is 
of record.  

In June 2003, the Board remanded the Veteran's claims to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., for 
additional development.

By a March 2006 rating decision, the RO granted the Veteran's 
claim for service connection for PTSD, assigning a 50 percent 
evaluation effective October 23, 2000. There is no subsequent 
correspondence from the Veteran expressing disagreement with the 
rating or effective date assigned.  Accordingly an issue relating 
to PTSD is no longer in appellate status.  See Grantham v. Brown, 
114 F .3d 1156 (1997).

In a January 2008 decision, the Board concluded that the criteria 
for a rating in excess of 40 percent for the service-connected 
low back disability had not been met.  The Board also concluded 
that the criteria for an initial rating in excess of 10 percent 
for the residuals of fractures of the right middle and ring 
fingers had not been met.  Furthermore, the Board denied the 
Veteran's claims for service connection for disability manifested 
by headaches, chronic fatigue, respiratory problems, a skin rash, 
muscle and joint pain, and gastrointestinal problems, to include 
as secondary to an undiagnosed illness.  In addition, with 
respect to the claims for service connection for sleep 
disturbance and memory loss, each to include as secondary to an 
undiagnosed illness, the Board remanded those claims to the RO 
for additional development.          

The Veteran appealed the Board's January 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
December 2009 Memorandum Decision, the Court vacated that portion 
of the Board's January 2008 decision that had denied service 
connection for headaches, chronic fatigue, and respiratory 
problems, and had denied a rating in excess of 40 percent for the 
service-connected low back disability, and remanded the case for 
action consistent with its decision.  The Court specifically 
noted that the Veteran did not dispute the denial of an initial 
disability rating in excess of 10 percent for the residuals of 
fractures of the right middle and ring fingers.  In addition, the 
Veteran did not dispute the denial of service connection for 
muscle and joint pain, and gastrointestinal problems, each to 
include as secondary to an undiagnosed illness.  Thus, the Court 
reported that it would not address those claims.             

In the December 2009 Memorandum Decision, the Court noted that 
the Board had denied numerous claims in the January 2008 
decision, including the claim for service connection for a skin 
rash, to include as due to an undiagnosed illness.  However, the 
remainder of the Memorandum Decision is negative for any further 
discussion of the claim for service connection for a skin rash.  
Thus, it is not clear if it was the Court's intention to vacate 
the Board's decision with respect to the aforementioned claim or 
whether the Veteran did not dispute the denial of the claim for 
service connection for a skin rash.  In this regard, the Board 
notes that in a May 2010 statement, the Veteran's attorney-
representative indicated that in the December 2009 Memorandum 
Decision, the Court had vacated that part of the Board's January 
2008 decision which had denied service connection for headaches, 
chronic fatigue, respiratory problems, and a skin rash.  
[Emphasis added.]  Accordingly, the Board finds that the Veteran 
still disputes the denial of the claim for service connection for 
a skin rash, to include as due to an undiagnosed illness; that 
the Court also vacated the Board's January 2008 decision with 
respect to the aforementioned claim; and that the issue is once 
again before the Board.    



In a June 2009 rating action, the RO granted service connection 
for sleep disturbance and memory loss.  Specifically, the RO 
concluded that the Veteran's sleep disturbance and memory loss 
were symptoms of his service-connected PTSD, and, as such, were a 
part of his PTSD.  Therefore, the claims for service connection 
for sleep disturbance and memory loss are no longer before the 
Board.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

The Veteran is currently in receipt of a total disability 
evaluation based on individual unemployability (TDIU).  That is, 
he has been found unemployable due to the totality of his 
service-connected disabilities and is in receipt of a 100 percent 
disability evaluation, effective from November 22, 1999.  See 
38 C.F.R. §§ 3.340, 3.321, 4.16(a).    


REMAND

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).  

Service connection may also be warranted for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active military, 
naval or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.317 (2009).

In this case, the evidence of record shows that during the 
Veteran's second period of service, he served in the SWA theatre 
of operations from February 1991 to June 1991.  

In a private medical statement from T.L., Ph.D., dated in October 
2000, Dr. L. stated that according to the Veteran, while he was 
serving in the Persian Gulf, he started to experience fatigue and 
headaches which persisted even after his discharge.  Following 
the mental status evaluation, Dr. L. diagnosed the Veteran with 
PTSD and stated that the Veteran's PTSD symptoms exacerbated his 
other difficulties and impacted his life significantly.  Thus, in 
light of the October 2000 private medical statement from Dr. L., 
and given that the Veteran is service-connected for PTSD and has 
current diagnoses [as explained below] of tension headaches, 
chronic fatigue syndrome, dyspnea on exertion (DOE), a rash of 
the right lower leg, and neurodermatitis, the Board finds that 
the evidence of record raises the issue of whether the Veteran 
has a disability manifested by headaches, chronic fatigue, 
respiratory problems, and/or a skin rash, that is secondary to 
his service-connected PTSD.  As to this secondary aspect of the 
Veteran's claims, the Board notes that, under 38 C.F.R. § 3.310 
(a), service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury and secondary service connection may be found where a 
service- connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
recent amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen and adds language that requires that a 
baseline level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before the 
onset of aggravation.

The Court has held that separate theories in support of a claim 
for a particular disability are to be adjudicated as one claim.  
See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), 
citing Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).  
However, the RO has not addressed the question of secondary 
service connection, to include providing notice of what evidence 
and information is needed to substantiate this theory of the 
claims.  See 38 U.S.C.A.§§ 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.310 (2009).  The Veteran has not been provided the 
text of the former version of 38 C.F.R. § 3.310 (a) or the text 
of the amendment effective October 2006.  Thus, upon remand, the 
Veteran should be issued a VCAA notification letter that provides 
the evidence and information needed to substantiate a claim for 
secondary service connection and includes a copy of 38 C.F.R. § 
3.310 and the amendment to that regulation, effective October 10, 
2006.  38 C.F.R. § 19.9 (2009).  In addition, a VA examination 
should be provided upon remand in order to obtain an opinion 
regarding whether the Veteran has a disability manifested by 
headaches, chronic fatigue, respiratory problems, and/or a skin 
rash that are caused or aggravated by his service-connected PTSD.  
38 C.F.R. § 3.310; Allen, supra.     

In this case, the Veteran maintains that while he was serving in 
the Persian Gulf, he developed headaches and respiratory 
problems.  Specifically, in an August 1995 VA examination report, 
the Veteran stated that while he was stationed in Kuwait, he was 
exposed to smoke and developed shortness of breath.  He noted 
that he continued to experience shortness of breath after his 
discharge.  The Veteran also reported that while he was stationed 
in Saudi Arabia, he developed headaches.  According to the 
Veteran, he had experienced a headache every day since 1991.  
Following the physical examination, the Veteran was diagnosed 
with DOE (dyspnea on exertion) and wheezing by history, and 
tension headaches.  

The Veteran's service treatment records are negative for any 
complaints or findings of headaches or respiratory problems, to 
include shortness of breath.  In addition, the first medical 
evidence of a diagnosis of a disability manifested by headaches 
or a respiratory condition is in the August 1995 VA examination 
report, approximately four years after the Veteran's discharge.  
As stated above, in the August 1995 VA examination report, the 
Veteran was diagnosed with DOE and tension headaches.  However, 
the Board notes that a veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  Thus, the Veteran is competent to 
report what comes to him through his senses, which would include 
shortness of breath and headaches, and also chronic fatigue and a 
rash on his skin.  Id.; see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Accordingly, the Veteran is competent to 
indicate that he first experienced headaches and shortness of 
breath during his service in the Persian Gulf, and that he 
continued to experience those symptoms after his discharge.  He 
is also competent to state that after his service in the Persian 
Gulf, he developed chronic fatigue.  Moreover, he is competent to 
report that he developed a rash on his right thigh while he was 
stationed in the Persian Gulf and that after his discharge, the 
rash continually appeared and disappeared.        

In June 2003, the Board remanded this case.  At that time, the 
Board requested that the RO schedule the Veteran for a VA 
examination in order to determine the etiology of his complaints 
of headaches, chronic fatigue, respiratory problems, and a skin 
rash.  Following the physical examination, the examiner was 
requested to indicate whether the Veteran's reported headaches, 
chronic fatigue, respiratory problems, and skin rash were 
objectively shown.  In addition, the examiner was requested to 
express an opinion as to whether the Veteran's complaints of 
headaches, chronic fatigue, respiratory problems, and a skin 
rash, were due to an undiagnosed illness or to a clinically 
diagnosed disorder.  Moreover, if the Veteran's complaints of 
headaches, chronic fatigue, respiratory problems, and a skin 
rash, were due to a clinically diagnosed disorder, the examiner 
was requested to express an opinion as to whether it was as 
likely as not that each disorder had its origin in service.  The 
examiner was directed to provide a complete rationale for all 
conclusions reached.          

In March 2005, the Veteran underwent a VA neurological 
evaluation.  At that time, he stated that while he was serving in 
the Persian Gulf, he had a stroke.  He indicated that after the 
stroke, he developed headaches.  According to the Veteran, he 
continued to experience headaches after his discharge.  Following 
the neurological evaluation, the examiner diagnosed the Veteran 
with headaches of an unknown cause.  

In March 2005, the Veteran underwent a VA skin examination.  At 
that time, he stated that while he was stationed in the Persian 
Gulf, he developed a rash on his right leg.  The Veteran 
indicated that he received treatment for the rash and it went 
away.  However, he noted that after a period of time, the rash 
reappeared.  According to the Veteran, at present, the rash would 
continually appear and then disappear.  Following the physical 
examination, the examiner diagnosed the Veteran with a rash on 
the right lower leg of an unknown cause.     

In March 2005, the Veteran underwent a VA Gulf War examination.  
At that time, he stated that while he was in the Persian Gulf, he 
was exposed to a lot of smoke and fumes and developed shortness 
of breath.  He indicated that he continued to experience 
shortness of breath after his discharge.  The Veteran also noted 
that he developed headaches while he was in the Persian Gulf and 
that he continued to experience them after his discharge.  In 
addition, he reported that he had a history of a rash on his 
right leg which originally appeared while he was in the Persian 
Gulf.  Moreover, the Veteran stated that he had a history of 
being chronically tired since his service in the Persian Gulf.  
He indicated that in 1993, he was diagnosed with chronic fatigue 
syndrome.  The examiner noted that the Veteran had the following 
symptoms consistent with chronic fatigue syndrome: (1) acute 
onset of condition in 1992, (2) muscle aches, (3) fatigue lasting 
24 hours or more after exercise, (4) headaches, (5) migratory 
joint pains, (6) depression, (7) sleep disturbance due to the 
Veteran's diagnosed sleep apnea.  Thus, the examiner reported 
that the Veteran had enough symptoms present to have chronic 
fatigue syndrome.  Following the physical examination, the 
examiner diagnosed the Veteran with DOE, of an unknown diagnosis; 
headaches, of an unknown cause; and chronic fatigue syndrome, of 
an "unknown diagnosis illness."      

In March 2005, the Veteran underwent a VA respiratory 
examination.  Following the physical examination, the examiner 
diagnosed the Veteran with dyspnea on exertion as well as on 
resting, unknown cause.      

In February 2006, the RO concluded that the March 2005 VA 
examinations were inadequate because no rationales were given for 
the conclusions reached.  Thus, the Veteran's claims file was 
subsequently reviewed in March 2006 by a different VA examiner 
from the one who had conducted the March 2005 VA examinations.  
With respect to the VA neurological evaluation, the examiner 
diagnosed the Veteran with tension headaches that were treated 
with over-the-counter medications and were not incapacitating.  
The examiner stated that a review of the neurological evaluation 
showed no objective evidence to support the Veteran's subjective 
neurologic complaints.  Specifically, the Veteran's CT and 
magnetic resonance imaging (MRI) scans of his brain showed no 
evidence of a prior stroke.  In addition, no examination by a 
neurologist had documented sensory loss.  The examiner opined 
that it was not at least as likely as not that the Veteran's 
current tension headaches were related to his previous military 
service.  According to the examiner, it was more likely than not 
that the Veteran's current tension headaches were related to his 
depression and anxiety.     

In regard to the VA skin examination, the examiner stated that 
according to the Veteran, he had a rash on his legs which 
worsened when he became "nervous."  The Veteran indicated that 
he would scratch the rash.  The diagnosis was neurodermatitis.  
The examiner reported that no chronic skin disease was 
identified.  The examiner opined that the Veteran's 
neurodermatitis was at least as likely as not related to his 
anxiety and a chronic scratch/itch cycle.        

With respect to the VA Persian Gulf examination, the examiner 
stated that there was no undiagnosed illness identified.  

With respect to the VA respiratory examination, the examiner 
stated that spirometry was normal and that the Veteran had no 
chronic lung disease.  According to the examiner, the Veteran's 
subjective complaints of fatigue required no specific treatment.  
The examiner also noted that sleep apnea disrupted the Veteran's 
sleep.  According to the examiner, it was at least as likely as 
not that the Veteran's complaints of fatigue were related to his 
poor sleep quality.  The examiner further reported that no 
significant problem with exercise capacity had been identified.  
The examiner opined that it was at least as likely as not that 
the Veteran's perception of fatigue was due to lack of fitness 
and his sedentary lifestyle.      

In the instant case, with respect to the Veteran's claim for 
service connection for headaches, the Board recognizes that in 
the March 2005 VA examination report, the Veteran was initially 
diagnosed with headaches of an unknown cause.  However, when 
asked in March 2006 for a rationale, a new examiner, different 
from the one who had conducted the March 2005 VA examination, 
diagnosed the Veteran with tension headaches and opined that the 
Veteran's tension headaches were not related to his military 
service; rather, the examiner linked the Veteran's tension 
headaches to his depression and anxiety.  In this regard, it is 
unclear if the Veteran's depression and anxiety are symptoms of 
his service-connected PTSD, and, if so, whether the Veteran's 
tension headaches were caused or aggravated by his service-
connected PTSD.  Thus, a new VA examination, as specified in 
greater detail below, should be performed.  See 38 C.F.R. § 
3.159.          

With respect to the Veteran's claim for chronic fatigue syndrome, 
the Board recognizes that in the March 2005 VA examination 
report, the examiner diagnosed the Veteran with chronic fatigue 
syndrome of an "unknown diagnosis illness."  However, a 
rationale was not provided and in March 2006, a different VA 
examiner opined that there was no undiagnosed illness identified.  
Thus, it is unclear whether the Veteran has chronic fatigue 
syndrome.  In addition, the examiner also linked the Veteran's 
complaints of fatigue to his poor sleep quality and his lack of 
fitness and sedentary lifestyle.  Given that sleep disturbance is 
a symptom of the Veteran's service-connected PTSD, the question 
arises, as stated above, as to whether the Veteran has chronic 
fatigue syndrome that was caused or aggravated by his service-
connected PTSD.  Thus, a new VA examination, as specified in 
greater detail below, should be performed.  See 38 C.F.R. § 
3.159.         

In regard to the Veteran's claim for a respiratory problem, the 
Board recognizes that in the March 2005 VA examination report, 
the Veteran was diagnosed with dyspnea on exertion as well as on 
resting, of an unknown cause/diagnosis.  However, a rationale was 
not provided and in March 2006, a different VA examiner opined 
that there was no undiagnosed illness identified.  The examiner 
also stated that spirometry was normal and that the Veteran had 
no chronic lung disease.  Therefore, it is unclear whether the 
Veteran has a respiratory disability, to include shortness of 
breath, due to an undiagnosed illness.  Accordingly, a new VA 
examination, as specified in greater detail below, should be 
performed.  See 38 C.F.R. § 3.159.        

With respect to the Veteran's claim for service connection for a 
skin rash, the Board recognizes that in the March 2005 VA 
examination report, the Veteran was diagnosed with a rash on the 
right lower leg of an unknown cause.  However, a rationale was 
not provided and in March 2006, a different VA examiner diagnosed 
the Veteran with neurodermatitis which was related to his anxiety 
and a chronic scratch/itch cycle.  The examiner also reported 
that there was no chronic skin disease identified.  Thus, it is 
unclear whether the Veteran has a skin rash that is due to an 
undiagnosed illness.  In addition, it is also unclear if the 
Veteran's anxiety is a symptom of his service-connected PTSD, 
and, if so, whether the Veteran has a skin rash that was caused 
or aggravated by his service-connected PTSD.  Accordingly, a new 
VA examination, as specified in greater detail below, should be 
performed.  See 38 C.F.R. § 3.159.         

In this case, with respect to the Veteran's claim for an 
increased rating for mechanical low back pain with degenerative 
arthritis, the Board notes that separate ratings may be assigned 
for the separate and distinct manifestations of the same injury.  
Esteban v. Brown, 6 Vet. App. 359 (1994).  In the February 2002 
Travel Board hearing, the Veteran stated that due to his service-
connected mechanical low back pain with degenerative arthritis, 
he had radiating pain down his legs.  In March 2005, the Veteran 
underwent a VA examination.  At that time, he reiterated his 
complaint that due to his service-connected low back disability, 
he had pain that radiated down his legs.  Following the physical 
examination, the examiner diagnosed the Veteran with lumbosacral 
strain and mild degenerative disc disease with severe decreased 
range of motion and function, and radiculopathy in L4-S2 areas, 
bilaterally, by history.  

A VA examination was conducted in September 2008.  At that time, 
an electromyograph (EMG) was conducted.  The EMG findings were 
reported to show evidence of a chronic injury in the right lower 
extremity that was consistent with a L1 radiculopathy.  In May 
2009, a VA examiner reviewed the September 2008 VA examination 
report and determined that the Veteran had multi-level chronic 
lumbar degenerative disc disease and osteoarthritis with 
electrodiagnostic evidence of a right L1 radiculopathy.             

In regard to the Veteran's complaints of radiating pain, the 
Board observes that the RO has not yet considered whether the 
Veteran's neurological symptoms are related to his service-
connected low back disability.  Thus, consideration of separate 
compensable ratings for any nerve damage present is indicated as 
part of the higher rating issue on appeal.     

The Board also notes that since the Veteran filed the current 
claim on appeal regarding a disability of the spine, VA twice 
amended the Rating Schedule with respect to the rating criteria 
for disabilities of the spine.  Specifically, effective September 
23, 2002, VA revised the criteria for evaluating spinal disorders 
under Diagnostic Code 5293, intervertebral disc syndrome.  67 
Fed. Reg. 54345- 49 (2002).  VA again revised the criteria for 
evaluating spine disorders, effective September 26, 2003.  67 
Fed. Reg. 51455-58 (2003).  As the Veteran's appeal was pending 
at the time the applicable regulations were amended, the Veteran 
is entitled to consideration under the old criteria, and under 
the set of the new regulations.  However, as the amended 
regulations expressly provide an effective date and do not allow 
for retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the established 
effective date.  Green v. Brown, 10 Vet. App. 111, 116-119 
(1997); see also 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted in writing 
and, consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009), he must be 
notified of the information and evidence 
needed to substantiate his claims for service 
connection for headaches, chronic fatigue, 
respiratory problems, and a skin rash, all to 
include as secondary to service-connected 
PTSD, to include notice of the amendment to 
38 C.F.R. § 3.310, finalized as of October 
10, 2006.  See 71 Fed. Reg. 52744 (2006).  He 
must also be notified of what portion of that 
evidence VA will secure, and what portion he 
himself must submit.

Depending upon the Veteran's response, any 
and all assistance due him must then be 
provided by VA.

2.  Thereafter, the Veteran must be afforded 
a VA Gulf Registry examination(s) in 
connection with his claims for service 
connection for headaches, chronic fatigue, 
respiratory problems, and a skin rash, all to 
include as due to an undiagnosed illness 
and/or secondary to service-connected PTSD.  
The claims folder and a copy of this remand 
must be made available to the examiner(s) for 
review.  The examiner(s) must review all of 
the evidence of record, to specifically 
include the Veteran's service treatment 
records, and the March 2005 and March 2006 VA 
examination reports.  

Based on the examination and a review of the 
record, the examiner should express an 
opinion on the following: 

Does the Veteran have headaches, chronic 
fatigue, respiratory problems, to include 
shortness of breath, and a skin rash, which 
are signs or symptoms of an undiagnosed 
illness?      

If so, the examiner should specifically 
determine whether the Veteran has 
objective indications of the symptoms or 
signs that are identified as due to an 
undiagnosed illness.     

The examiner is advised that an undiagnosed 
illness is defined as a condition that by 
history, physical examination, and 
laboratory tests cannot be attributed to a 
known clinical diagnosis.

If it is determined that the Veteran has 
headaches, chronic fatigue, respiratory 
problems, to include shortness of breath, 
and/or a skin rash, that are due to a known 
disease or injury (diagnosed versus 
undiagnosed illness), the examiner(s) is 
requested to determine whether it is at 
least as likely as not (50 percent or 
greater probability) that the underlying 
disease or injury was incurred during 
service and, in the case of a disease, is 
linked to any incident of active duty.      

The examiner(s) is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner(s) is further advised that a 
medically unexplained chronic multi- 
symptoms illness is one defined by a 
cluster of signs or symptoms, and 
specifically includes chronic fatigue 
syndrome.  It means a diagnosed illness 
without conclusive pathophysiology or 
etiology that is characterized by 
overlapping symptoms and signs and has 
features such as fatigue, pain, disability 
out of proportion to physical findings, and 
inconsistent demonstration of laboratory 
abnormalities.  Disabilities that have 
existed for at least six months and 
disabilities that exhibit intermittent 
episodes of improvement and worsening over 
a six-month period will be considered 
"chronic."  See 38 C.F.R. § 3.317(a)(2), 
(3).

In light of the above, the examiner(s) must 
specifically determine whether the Veteran 
has chronic fatigue syndrome, which is a 
medially unexplained chronic multi-symptoms 
illness; a cluster of signs or symptoms.  

In the alternative, the examiner(s) must 
address whether it is at least as likely as 
not (50 percent or higher degree of 
probability) that the Veteran has a 
disability that is manifested by headaches 
that was caused or aggravated by his 
service-connected PTSD?      

The examiner(s) must also address whether 
it is at least as likely as not (50 percent 
or higher degree of probability) that the 
Veteran has a disability that is manifested 
by chronic fatigue that was caused or 
aggravated by his service-connected PTSD?    

The examiner(s) must further address 
whether it is at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran has a respiratory 
disability, to include shortness of breath, 
that was caused or aggravated by his 
service-connected PTSD?    

Moreover, the examiner(s) must address 
whether it is at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran has a skin rash that was 
caused or aggravated by his service-
connected PTSD?    

The examiner(s) is advised that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.     

Furthermore, the examiner(s) must determine 
whether the Veteran's diagnosed anxiety and 
depression are symptoms of his service-
connected PTSD?   

A complete rationale for any opinion 
expressed should be included in the 
examination report(s).  If the examiner(s) is 
unable to answer any question presented 
without resort to speculation, he or she 
should so indicate.   

3.  The RO must also schedule the Veteran for 
a VA orthopedic/neurological examination to 
determine the current severity of his low 
back disability, to include any neurological 
manifestations affecting either lower 
extremity.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with the 
examination.  All indicated testing should be 
conducted.  The examiner must specifically 
review the September 2008 and May 2009 VA 
examination reports.  

The examiner is requested to record pertinent 
medical complaints, symptoms, and clinical 
findings; on examination, the examiner should 
note whether there is muscle spasm or 
guarding severe enough to result in an 
abnormal spinal contour.  

The examiner should perform full range of 
motion studies of the thoracolumbar spine.  
Whether there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and the examiner 
should identify and state at what point pain 
begins and ends.  The examiner should address 
whether and to what extent there is likely to 
be additional range of motion loss due to any 
of the following: (1) pain on use, including 
during flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) incoordination.  
The examiner is asked to describe whether 
pain limits functional ability during flare-
ups or with activity.  All limitation of 
function must be identified.  If there is no 
pain, no limitation of motion, and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner must make a specific 
determination as to whether the Veteran has 
intervertebral disc syndrome, and, if so, 
whether his disc syndrome is related to his 
service-connected mechanical low back pain 
with degenerative arthritis.  

If the examiner determines that the Veteran 
has intervertebral disc syndrome that is a 
part of his service-connected low back 
disability, the examiner should note whether 
the condition is manifested by persistent 
symptoms compatible with sciatic neuropathy, 
with characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other neurologic 
findings appropriate to the site of the 
diseased disc(s).        

The examiner should also determine whether, 
and if so to what extent, the Veteran has 
experienced incapacitating episodes of 
intervertebral disc syndrome due to his 
service-connected low back disability.  An 
incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by 
a physician.

The examiner should further determine the 
nature, extent, and severity of any 
associated nerve impairment (e.g.,  
radiculopathy) that may be present.  If there 
is such impairment, the examiner should 
determine which specific nerve groups are 
involved with the radiculopathy, and 
characterize the overall neurological 
impairment in each lower extremity as mild, 
moderate, moderately severe, or severe.

A complete rationale for all opinions 
expressed must be provided.  

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues on 
appeal.  In regard to the Veteran's service-
connected low back disability, consideration 
should be given to the assignment of separate 
ratings for associated neurological 
abnormalities, to include radiculopathy of 
either lower extremity, if found.  See 
Esteban, 6 Vet. App. at 259.  If any claim 
remains denied or not granted to the 
Veteran's satisfaction, the RO must provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be allowed 
for response.  Thereafter, the case should be 
returned to this Board for appellate review.      

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





					
	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).








_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


